April 28, 2011 Dreyfus Funds, Inc. 200 Park Avenue New York, New York 10166 Ladies and Gentlemen: We have acted as counsel to Dreyfus Funds, Inc., a Maryland corporation (the “Corporation”), in connection with the filing with the Securities and Exchange Commission (the “SEC”) of Post-Effective Amendment No. 84 to the Corporation’s Registration Statement on Form N-1A (File Nos. 33-08214; 811-04813) (the “Post-Effective Amendment”), registering an indefinite number of Class A, Class B, Class C, Class F and Class I shares of common stock of each of Dreyfus Equity Growth Fund and Dreyfus Mid-Cap Growth Fund, each a series of the Corporation, (collectively, the “Shares”) under the Securities Act of 1933, as amended (the “1933 Act”). You have requested our opinion as to the matters set forth below in connection with the filing of the Post-Effective Amendment. For purposes of rendering that opinion, we have examined the Post-Effective Amendment, the Corporation’s articles of incorporation, as amended (the “Charter”), and bylaws, and the corporate action of the Corporation that provides for the issuance of the Shares, and we have made such other investigation as we have deemed appropriate.
